Title: James Hamilton, Jr. to James Madison, 28 February 1827
From: Hamilton, James Jr.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Washington City 
                                
                                Feby 28th 1827.
                            
                        
                        Mr Hamilton of S. C. has the honor to enclose to Mr Madison that which has scarcely any other value than as furnishing
                            the occasion of his transmitting him a token of his veneration and regard.
                        Mr Hamilton has the further gratification to acknowledge Mr Madisons favor of the 30th Dec. and thanks him
                            for the kind terms in which he is pleased to speak of a performance which in Mr H.’s estimation derives its principal
                            distinction from Mr Madison’s praise.
                        
                            
                                
                            
                        
                    